J-S56020-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 JAMEICE NASH                            :
                                         :
                   Appellant             :   No. 716 EDA 2018

         Appeal from the Judgment of Sentence September 12, 2017
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                      No(s): CP-51-CR-0011415-2013


BEFORE: PANELLA, P.J., OLSON, J., and NICHOLS, J.

JUDGMENT ORDER BY OLSON, J.:                         FILED APRIL 17, 2020

      On March 2, 2020, this Court issued a Memorandum that denied

Appellant’s court-appointed counsel’s petition to withdraw as counsel and

directed him to file an advocate’s brief as we found that the issue of whether

Appellant’s sentence was illegal is non-frivolous. See Memorandum, 3/2/20,

at 13-14. Before Appellant’s counsel filed his advocate’s brief in this case,

Appellant filed a “Motion to Withdraw Direct Appeal Counsel and Motion to

Proceed Pro Se,” in which Appellant requested permission to proceed pro se

on appeal. Based upon our Supreme Court’s opinion in Commonwealth v.

Grazier, 713 A.2d 81 (Pa. 1998), we are constrained to conclude that

Appellant’s request to proceed pro se was timely. Commonwealth v.

Grazier, 713 A.2d 81, 82 (Pa. 1998) (holding that, where “appellant filed

petitions to dismiss counsel and proceed pro se before an appellate brief was

filed by counsel,” the request to proceed pro se was timely).
J-S56020-19



        Therefore, upon consideration of Appellant’s motion, we remand this

case to the trial court, to enable the trial court to conduct a Grazier hearing

and determine whether Appellant knowingly, voluntarily, and intelligently

waives his right to a counseled direct appeal. Grazier, 713 A.2d at 82. This

hearing shall be conducted as promptly as possible.

        Case remanded. Panel jurisdiction retained.

        Judge Nichols did not participate in the consideration or decision of this

case.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/17/20




                                       -2-